Agenda
(DE) Mr President, ladies and gentlemen, I would like to raise two points of order and I would like to be able to raise them one after another. Firstly, I have a request for the entire House. It refers to an urgent matter which we will be discussing this afternoon. This is the case of Aminatou Haidar.
We have an urgent matter on the agenda this afternoon. I would ask my fellow Members to put their trust in me with regard to the following process. Some Members who have been closely involved with this case know - and I cannot give any more details at this point, but I am one of those who knows - that we will have a solution for this case during the course of the day. Prominent government representatives from the EU are working to achieve a positive solution. Therefore, it would be sensible to remove this urgent matter from the agenda this afternoon, because any further debate would only hinder the work which is being done through diplomatic channels. This is why I am asking the House to agree that in this exceptional case, we should remove this urgent matter from the agenda, because this will be of greater help in resolving the case than debating it would be. That was my first request, Mr President. The second request will follow immediately.
Mr Schulz, I am not certain we can discuss this point again. I am afraid it is already too late, because we made a decision on this matter earlier. It is difficult, now, to discuss this point again.
(FR) Mr President, I support Mr Schulz's proposal. I believe that the negotiations are extremely difficult. We are talking about a case that concerns a human being, a woman, and efforts are under way to find a political solution.
I therefore believe that, when efforts are under way to find a political solution, it is important not to exacerbate the situation. I ask that we first be allowed to find a political solution.
(Applause)
(PT) I would just like to make a brief point. The diplomatic efforts are very important, but Aminatou Haidar is on her 33rd day of hunger strike in hospital. The worst thing we could do would be to tell a woman who is fighting for basic human rights that this Parliament was going to forget her here and now.
Ladies and gentlemen, in accordance with Rule 140 of the Rules of Procedure, we can vote on the proposal to remove this from the order of business.
In relation to this, I would like someone to speak in favour of the motion.
(ES) In my capacity as leader of the Spanish Socialist delegation to the European Parliament, I should like to express my appreciation of the words spoken by the President of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament supported by the President of the Group of the European People's Party (Christian Democrats). I do so for two reasons. Firstly, because as I see it, this House is clearly demonstrating its solidarity with Mrs Haidar personally and with her cause in this dangerous situation resulting from a prolonged hunger strike.
My second reason is that I believe the House is also adopting a positive stance in support of the intense multilateral diplomatic effort led by the government of the Kingdom of Spain. This is, after all, the government of the country on whose territory Mrs Haidar is currently to be found. It is also the government of the country in which the hunger strike is taking place that Mrs Haidar herself has stated will not end until she returns to a territory that is not under Spanish jurisdiction.
I therefore support the current diplomatic effort, and believe that our best course of action would be to avoid a resolution that could compromise the success of any negotiations that might take place in the next few hours...
(The President cut off the speaker)
Now I will ask for someone to speak against the motion.
(ES) Mr President, I am taking the floor to voice my group's opposition to this proposal, and I shall now explain our reasons. I do not think it is appropriate to present such a proposal this morning. Furthermore, it would amount to a failure to respect all the parliamentary groups that have tabled the text of a resolution.
We devoted three hours, only yesterday, to finding a way of taking this matter out of the political debate and ceasing to focus on what is happening in Spain. Thanks to the efforts of all the groups involved, we succeeded in reconciling differing positions and arriving at a common text for a resolution. We were also able to overcome differences of opinion in the same meeting.
Consequently, I believe that if it is deemed inappropriate, if this House does not make its voice heard on such a situation, when will it actually make itself heard? When will that be?
(Loud applause)
I have one final request ...
(The President cut off the speaker)
(ES) Mr President, it is not right to say that the House has expressed a view on the case of Mrs Haidar. That has not happened. The House was going to express its view today. It was going to do so today, after a hunger strike that has lasted 33 days, yet an attempt is being made to prevent us from debating the matter. I think this is immoral. I repeat, it is utterly immoral.
(Applause)
(ES) Mr President, I asked for the floor to make a point of order. This House is irrevocably committed to the cause of human rights and duty bound to honour that obligation. Mr Schulz made a proposal to the House this morning. If he is privy to data or important information relevant to Mrs Haidar's case, he should make that information available to the House. A decision should then be taken in plenary this afternoon at the start of the debate.
(Applause)
(DE) Mr President, for many years, I was responsible for human rights debates in this House on behalf of my group. I am dealing with this case with great care. I would like to mention that I had a very long discussion about this case with the Moroccan foreign minister last Sunday.
I have the impression that there is the possibility today of ending Mrs Haidar's hunger strike and finding a solution for her. If I had the impression that a public statement would help to resolve this case, I would make a public statement. However, because I believe that in complicated diplomatic cases of this kind, discretion is the best way of solving the problem, I would ask my fellow Members to use the necessary discretion to ensure that this lady is saved. That is my only wish.
Ladies and gentlemen, I would like to ask you for a moment's attention. We cannot continue discussion on this matter indefinitely.
(ES) Mr President, I should like to begin by expressing my surprise, given that, as Mrs Bilbao Barandica pointed out, we devoted almost three hours to debating this matter yesterday. If Mr Schulz has been in possession of relevant information concerning this matter since Sunday, we should have been informed accordingly yesterday. I repeat, the information should have been passed to us yesterday, before the joint resolution was debated. We should have been aware of this information when talks were held between the different groups, leading to an agreement, that is to say, to a compromise.
(FR) No, that is not true. We have a responsibility to adopt a resolution, at least so that we may know this House's position on the case of Aminatou Haidar. Therefore, I am not asking that we do not vote, but that we should hold a debate as usual.
(Applause)
Mr President, clearly the House is divided. This is a very delicate issue. There is a lot of confusion. Can I please request that we delay this vote until 15.00 so that we can consult both the parties and the groups, and also discover what is actually happening on the ground in Morocco?
Ladies and gentlemen, we have heard all the comments. You have heard everything and you have a full picture. In accordance with Rule 140 of the Rules of Procedure, I am putting this motion to a vote. We have a specific motion, that we do not discuss this matter today.
(Parliament agreed to the request)
(DE) Mr President, I very much regret having to ask once again for the patience of the House. On the voting list today, we have the vote on the principle of subsidiarity. Under the terms of Rule 177(4) of the Rules of Procedure, I request that we postpone a vote on this point until the next plenary session and investigate the legitimacy of passing a resolution on this point. I believe that there is substantial agreement throughout this House that the principle of subsidiarity and the fundamental rights should be guaranteed. However, there is absolutely no point in raising this to the level of the European Union. I would also like to say specifically on behalf of my Italian fellow Members that the debate taking place in Italy is an Italian and not a European debate and that, like us, my fellow Members will defend diversity and plurality. However, it does not make sense to do this in a resolution of this kind.
(Heckling)
Mr President, it is amazing that groups which have the concept of democracy in their name are not even familiar with the democratic principle of allowing a speaker to finish what he is saying.
Under the terms of Rule 177(4), I request that the vote is postponed until the next session and that the legitimacy of the resolution and the vote is investigated.
(Applause)
Ladies and gentlemen, Mr Schulz, please put on your headphones. I have a specific proposal - we will reach this point in the second part of the vote. First we will vote on the budget, and then we have several additional points. You can all think about Mr Schulz's proposal and we will come back to it in a moment, when we all have the resolution in front of us, in the second part of the vote.
(DE) Mr President, now that the urgent matter has been removed from the agenda, I would like to ask you to divide the speaking time for the Western Sahara item between the other two urgent matters, as we had some tough discussions yesterday about the speaking time for urgent matters. This is my practical proposal for this afternoon and I would ask you to accept it, as we will be spending an hour discussing urgent matters.
We will take your suggestion into account.